DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9-16, and 18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s submitted prior art of Shimizu et al (P.N. 2005/0205731).
Shimizu et al disclose a display apparatus that shows all the limitations recited in claims 1, and 12, including the feature of a display assembly (See Shimizu et al’s Figure 1, component 1), the feature of a support frame to support the display assembly (See Shimizu et al’s Figure 1, component 25), the feature of a rotation mechanism configured to enable the display assembly to rotate to a portrait orientation or a landscape orientation in relation to the support frame (See the different orientation of the display as shown in Shimizu et al’s Figures 1A and 1B), the feature of wherein the display assembly is configured to rotate with respect to a rotation axis which is spaced apart from the center of the display assembly in both a vertical direction and a horizontal direction, when the display assembly is in the 
With regard to claim 6, the feature of wherein while the display assembly is rotating, a distance from a mounting surface to the rotation axis is kept constant as specified thereof would be present in the Applicant’s submitted reference of Shimizu et al. (See the different orientations of the display assembly as shown in Shimizu et al’s Figures 1A, and 1B, and the center point shown at component 3 thereof).
With regard to claim 9, the feature of wherein the rotation mechanism is arranged between the display assembly and the support frame as specified thereof would be present in Shimizu et al. (See Shimizu et al’s Figure 10).
With regard to claim 10, the feature of wherein the rotation mechanism comprises a rotation holder fixed to a rear surface of the display assembly and rotating together with the display assembly as specified thereof would be present in Shimizu et al. (See Shimizu et al’s Figure 10).
With regard to claim 11, the feature of wherein the display assembly performs rotational movement with respect to the support frame in a stationary state as specified thereof would be present in Shimizu et al. (See Shimizu et al’s Figure 10, components 21, and 2).
With regard to claim 13, the feature of wherein the rotation axis of the display assembly is spaced apart from the center of the display assembly in a diagonal direction as specified thereof would be present in Shimizu et al. (See Shimizu et al’s Figure 10B).

With regard to claim 15, the feature of wherein the display assembly is rotating counterclockwise such that the display assembly is converted from the landscape orientation to the portrait orientation as specified thereof would be present in Shimizu et al. (See Shimizu et al’s Figure 10C).
With regard to claim 16, the feature of wherein while the display assembly is rotating, a distance from the mounting device to the rotation axis is kept constant as specified thereof would be present in Shimizu et al. (See Shimizu et al’s Figure 10, components 3 and 2).
 With regard to claim 18, the feature of wherein the rotation shaft is provided behind the display assembly as specified thereof would be present in Shimizu et al. (See Shimizu et al’s Figure 10, components 1, and 3).
Allowable Subject Matter
Claims 2-5, 7-8, 17, and 19-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Law et al disclose systems and methods for providing articulating point of  sale apparatuses or devices.
Calderon et al disclose a modular low profice swilvel mechanism.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374.  The examiner can normally be reached on Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        April 8, 2021.